DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-8 are amended. 
Claim 9 has been cancelled.
Claim 10 has been previously presented.
Claims 11-14 have been added.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 1, Ferguson (US Patent 8,855,849) teaches obtaining planimetric data (col. 1 lines 28-49) in which a sensor on a moving object enables recognition of planimetric data (col. 3 lines 24-27). However, the prior art fails to teach a projection unit that projects electromagnetic waves and a reception unit that receives reflected waves from a planimetric feature on which the electromagnetic waves are projected, and a sensor control device having a control unit that controls the sensor, the planimetric feature data structure including a planimetric feature position information indicating a position of the planimetric feature and a recognized information that is information associated with the planimetric feature position information and indicates a recognizable range in which the planimetric feature can be recognized by the sensor, wherein the control unit determines whether or not the moving object is located within the recognizable range of the planimetric feature based on the planimetric feature position information and the recognized information, and when the moving object is located outside the recognizable range of the planimetric feature, the planimetric feature data structure is used in a process of controlling the sensor in a lower sensitivity state than when the moving object is located within the recognizable range, as recited in claim 1. Therefore claims 1-7 are indicated allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al.(hereinafter “Ferguson”, US Patent 8,855,849) in view of Aoshima et al.(hereinafter “Aoshima”, US Patent 6,052,084).
Regarding claim 8, Ferguson teaches a planimetric feature data transmission method (col. 1 lines 28-49) comprising the steps of:
a storing step that stores planimetric feature data that indicates a planimetric feature, and includes recognized information relating to a recognizable range in which the planimetric feature can be recognized by a sensor arranged in a moving object (col. 9 lines 58-67); 
a position information acquisition step that acquires position information of the moving 5DOCS 125729-010US1/3935545.1Attorney Docket No. 125729-OOUS1object in which the sensor is arranged (col. 3 lines 24-27 and col. 10 lines 26-31); and 
a transmitting step that transmits the planimetric feature data to the moving object located around the planimetric feature based on the position information acquired by the position information acquisition step (col. 10 lines 3-17). However, Ferguson fails to teach a planimetric feature, used when determining whether to operate a sensor placed on a moving body in either a low-sensitivity state or a high-sensitivity state. Aoshima teaches a planimetric feature, used when determining whether to operate a sensor placed on a moving body in either a low-sensitivity state or a high-sensitivity state (col. 4 lines 6-31, in which the a sensor attached to a moving body is determined to operate with either a low or high sensitivity). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planimetric data of Ferguson with the sensitivity states of Aoshima because the modification would efficiently utilize power through balancing high or low sensitivity sensor operations with respect to the position and movement of the sensor attached to a moving object.
Regarding claim 10, Ferguson teaches a computer-readable recording medium that stores a planimetric feature data transmission program that causes a computer to execute the planimetric feature data transmission method as claimed in claim 8 (col. 2 lines 7-29 and col. 10 lines 3-17).
Regarding claim 11, Ferguson teaches a storage device (Fig. 1: 114) for storing planimetric feature data indicating a planimetric feature (col. 9 lines 58-67)4Application No. 16/637,681Attorney Docket No. 125729-OO1OUSO1, and includes recognized information relating to a recognizable range in which the planimetric feature can be recognized by the sensor arranged in the moving object (col. 9 lines 58-67). However, Ferguson fails to teach wherein the planimetric feature data is used to determine whether a sensor arranged on a moving object is operated in either a low-sensitivity state or a high-sensitivity state. Aoshima teaches wherein the planimetric feature data is used to determine whether a sensor arranged on a moving object is operated in either a low-sensitivity state or a high-sensitivity state (col. 4 lines 6-31, in which the a sensor attached to a moving body is determined to operate with either a low or high sensitivity). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planimetric data of Ferguson with the sensitivity states of Aoshima because the modification would efficiently utilize power through balancing high or low sensitivity sensor operations with respect to the position and movement of the sensor attached to a moving object.
Regarding claim 12, Ferguson teaches a transmission unit that transmits the planimetric feature data to the moving object in which the sensor is arranged (Fig. 1: 120).  
Regarding claim 13, Ferguson teaches a position information acquisition unit that acquires position information of the moving object in which the sensor is arranged (col. 3 lines 24-27 and col. 10 lines 26-31), wherein the transmission unit transmits the planimetric feature data to the moving object located around the planimetric feature based on the position information acquired by the position information acquisition unit (col. 9 lines 58-67 and Fig. 1: 120).  
Regarding claim 14, Ferguson teaches a server device including the storage device according to claim 12 (col. 16 lines 48-50).

Response to Arguments
Applicant’s arguments, see remarks, filed 08/12/22, with respect to claims 1-7 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 102(a)(1) rejection of claims 1-7 has been withdrawn. 
Applicant’s arguments with respect to claims 8 and 10-14 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649